PER CURIAM:
Timothy A. Jones appeals the district court’s order dismissing without prejudice his civil suit because Jones did not return a completed in forma pauperis affidavit form and consent to collection of fees form and he did not pay the statutory filing fee. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Jones v. Robinson, No. 3:11-cv-00596-JRS (E.D.Va. Nov. 18, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.